Citation Nr: 0331393	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-07 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas



THE ISSUE

Entitlement to service connection for asbestosis.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from October 1973 
to October 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.  The appellant currently resides 
within the jurisdiction of the Wichita, Kansas VARO.  


REMAND

In the instant case, the appellant contends that he suffers 
from asbestosis as a result of asbestos exposure during 
service as a mechanic.  The appellant states that while he 
was in the military, his Military Occupational Specialty 
(MOS) was as a mechanic, which involved repairing and 
rebuilding brake lines, master cylinders, and brake shoe 
liners, and replacing parts and fluids that contained 
asbestos.  He indicates that while working as a mechanic, he 
was exposed to asbestos and inhaled asbestos dust.  According 
to the appellant, he has been currently diagnosed with 
asbestosis, and he maintains that his asbestosis is related 
to his in-service asbestos exposure.  

As to claims of service connection for asbestosis or other 
asbestos-related disease, the Board notes that there has been 
no specific statutory guidance with regard to these claims, 
nor has the Secretary promulgated any regulations.  However, 
VA has issued a circular on asbestos- related diseases.  This 
circular, DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) (DVB Circular), provides guidelines for 
considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular were included in a VA Adjudication Procedure Manual, 
M21-1 (M21- 1), Part VI, para. 7.68 (Sept. 21, 1992).  
Subsequently, the M2-1 provisions regarding asbestos exposure 
were amended.  The new M21-1 guidelines were set forth at 
M21-1, Part VI, para. 7.21 (Oct. 3, 1997).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease, that rating specialists are to develop 
any evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  See Ashford v. Brown, 10 Vet. App. 120 
(1997); McGinty v. Brown, 4 Vet. App. 428 (1993).

In this case, the appellant's personnel records show that 
during service, his MOS was as a fuel systems repair helper.  
In addition, Enlistment Efficiency Reports (DA Form 2166), 
from 1975 to 1976, show that the appellant's duty position 
titles included mechanic maintenance helper, and fuel and 
electric system repairman.  

In December 2001, the RO received a private medical statement 
from B.K.B., M.D., of the Wichita Clinic, dated on May 3, 
2001.  The May 3, 2001 statement shows that at that time, Dr. 
B. indicated that he was treating the appellant for several 
pulmonary and sleep related problems.  Dr. B. noted that from 
a pulmonary standpoint, the appellant's current diagnoses 
were the following:  (1) asbestosis, (2) pleural plaque 
secondary to asbestos exposure, (3) obstructive sleep apnea, 
(4) obesity, and (5) restrictive ventilatory defect secondary 
to numbers one, two, and four above.

In January 2002, the RO received private medical records from 
R.F.S., M.D., of the Wichita Clinic, from December 1999 to 
January 2001.  The records show that in August 2000, the 
appellant underwent a physical examination.  At that time, 
Dr. S. noted that a review of the appellant's computerized 
tomography (CT) scan findings showed pleural thickening in 
the lower base, which was worse on the right than the left, 
but essentially unchanged from 1995.  Dr. S. indicated that 
in 1995, the appellant became concerned about asbestos 
exposure because at that time, he was working at a hospital 
that had a lot of asbestos.  The pertinent diagnosis was 
pulmonary thickening of the lower lung fields.  The records 
also reflect that in November 2000, it was noted that the 
appellant had been exposed to asbestos while he was working 
in the maintenance department at the VA Hospital in Topeka, 
Kansas.  

In January 2002, the RO received VA Form 21-2680, Examination 
for Housebound Status or Permanent Need for Regular Aid and 
Attendance.  The form showed that in July 2001, the appellant 
was examined by Dr. R.F.S. in order to determine whether he 
was housebound or in need of the regular aid and attendance 
of another person.  Following the examination, the pertinent 
diagnosis was asbestosis.

In February 2002, the RO received private medical records 
from Dr. B.K.B., from October 2000 to May 2001.  The records 
reflect that on May 3, 2001, Dr. B. ordered that the 
appellant have a chest CT scan taken.  The chest CT was 
interpreted as showing the following:  (1) no evidence of 
asbestos exposure or asbestosis, (2) a few small nodules in 
the right lung which were unchanged and likely represented 
granulomas, and (3) large depositions of fat in the 
extrapleural space.  

In April 2002, the RO received private medical records from 
Dr. R.F.S., from February 1996 to December 2001.  The records 
show that in March 1998, the appellant had a chest x-ray 
taken.  The x-ray, when compared with a previous study dated 
in December 1995, was interpreted as showing marked pleural 
thickening along the right lateral chest wall which appeared 
thicker than on the previous study.  At the costophrenic 
angle, the thickening measured almost 3 centimeters (cm.) 
compared to approximately 2 cm. previously.  There also 
appeared to be perhaps a little more pleural thickening along 
the right lateral chest wall.  The lung fields were otherwise 
clear.  The heart was normal in size.  Pleural thickening at 
the apices remained relatively unchanged.  No evidence of an 
acute process was seen.  A specific diagnosis was not 
provided.  The records also reflect that in July 2000, the 
appellant underwent a CT scan of the chest.  The chest CT was 
interpreted as showing the following:  (1) stable findings 
when compared to the prior study of November 1995; pleural 
thickening was seen both on the right and left, but appeared 
to be generally stable when compared to the prior study, and 
(2) attention to the mediastinum revealed no abnormalities.  

In November 2002, the RO received private medical records 
from S.D.C., M.D., dated from December 1994 to October 1996.  
The records show that on October 31, 1995, the appellant had 
a chest x-ray taken.  Dr. C. reported that the chest x-ray 
demonstrated a right side pneumonia, with some pleural 
thickening.  Dr. C. also stated that the appellant had 
pneumonia in June, with some thickening at that time, but 
that there was currently more thickening.  According to the 
records, in November 1995, the appellant had a CT of the 
chest taken.  The chest CT was interpreted as showing the 
following:  (1) infiltrate of the right upper lobe, and 
(2) evidence of pleural thickening or fluid involving a 
portion of the pleura of the right lung.  The examining 
physician noted that the right pleural thickening region was 
seen to be relatively smooth rather than nodular in 
appearance.  The examiner advised that this should be watched 
as pleural changes had a tendency toward malignancy.  

In December 2002, the RO received a private medical statement 
from Dr. B.K.B.  In the statement, Dr. B. indicated that he 
had recently reviewed the appellant's chart in order to 
answer some of the appellant's questions regarding his 
asbestos exposure and diagnosed asbestosis.  Dr. B. reported 
that the appellant's diagnosis of asbestosis was based on the 
fact that there were pleural plaques on the appellant's CT 
scan, and that that was based on information received at the 
time of the appellant's initial evaluation which dated back 
to as far as August 17, 2000.  According to Dr. B., the 
appellant had a history of asbestos exposure and pleural 
plaques secondary to that consistent with asbestosis.  Dr. B. 
reported that while the pleural plaques may not have 
technically constituted a case of diffuse asbestosis, it did 
indeed fit with asbestos exposure and required further 
follow-up.  Dr. B. noted that he would be happy to provide 
the data that showed the asbestos exposure and pleural 
plaques dating back to the appellant's first visit of August 
17, 2000, and copies of CT reports, dated July 25, 2000, and 
May 3, 2001.  

In December 2002, the RO received a copy of a private medical 
record from P.E.Z., M.D., of the Wichita Clinic, dated in 
July 2000.  The record shows that at that time, the appellant 
had a chest x-ray taken.  The x-ray, which was compared with 
a previous study dated in March 1998, showed rather marked 
pleural thickening along the lateral chest walls, 
bilaterally.  Dr. Z. noted that certainly, one would have to 
consider the possibility of asbestos exposure.  According to 
Dr. Z., there was also some widening of the mediastinum, 
which was more evident than on the previous study.  The heart 
was within normal limits for size, and no definite evidence 
of an acute infiltrative process was seen.  The impression 
was that there was marked pleural thickening seen in both 
lung fields, and that there was also some widening of the 
mediastinum.  

In light of the above, the Board notes that there are 
discrepancies in the medical evidence of record as to whether 
or not the appellant currently suffers from asbestosis.  
Specifically, the Board observes that although Dr. B., in his 
May 3, 2001 statement, diagnosed the appellant with 
asbestosis and pleural plaque, secondary to asbestos 
exposure, a CT scan of the appellant's chest which was taken 
on the same day as the date of Dr. B.'s statement, May 3, 
2001, was interpreted as showing no evidence of asbestos 
exposure or asbestosis.  In addition, although Dr. B. submits 
an additional statement in December 2002, and confirms the 
appellant's asbestosis diagnosis, and even refers to the May 
3, 2001 CT scan in support of the diagnosis, he does not 
clarify the discrepancy between his diagnosis of asbestosis 
and the May 2001 CT scan which showed no evidence of asbestos 
exposure or asbestosis.  Moreover, in addition to the 
discrepancies in the medical evidence regarding the question 
of whether the appellant currently suffers from asbestosis, 
it is also unclear as to whether any examiner has 
specifically determined whether such disability, if extant, 
is attributable to military service.  Therefore, in light of 
the above, the Board is of the opinion that a VA examination, 
as specified in greater detail below, should be performed in 
order to determine the nature and etiology of any asbestosis.  

The Board also notes that in the appellant's substantive 
appeal (VA Form 9), dated in April 2002, the appellant 
indicated that he wanted a hearing at the RO before a member 
of the Board.  In a letter from the RO to the appellant, 
dated in December 2002, the RO informed the appellant that he 
was entitled to select a videoconference hearing before a 
member of the Board, in place of a Travel Board hearing.  The 
RO notified the appellant that if he accepted a 
videoconference hearing, he would have to give up his right 
to an "in person" hearing.  In this regard, it appears that 
although the appellant did not respond to the RO's December 
2002 letter, in an August 2003 letter from the RO to the 
appellant, the RO notified the appellant that a 
videoconference hearing had been scheduled for September 11, 
2003.  However, in a Report of Contact (VA Form 119), dated 
on September 2, 2003, it was noted that the appellant's wife 
had called to request that the appellant's hearing scheduled 
for September 11, 2003, be cancelled.  It was also noted that 
according to the appellant's wife, he did not want the 
hearing to be re-scheduled.  Thus, in light of the above and 
given that the appellant never specifically withdrew his 
original request for a Travel Board hearing, further action 
is required to clarify the appellant's desires.  

It should also be pointed out that, in a decision promulgated 
on September 22, 2003--Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003)--the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) notice under 38 U.S.C.A. § 5103(a) is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice under § 5103(a).  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims folder 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2003), and any other applicable 
legal precedent.  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim, if any, and of 
the one-year period allowed for response.  
38 U.S.C.A. § 5103(b) (West 2003).  The 
RO should also contact the appellant and 
ask him to clarify his intent with 
respect to the previously requested 
hearing before a member of the Board 
sitting at the RO.  

2.  The RO should further contact Dr. 
B.K.B., of the Wichita Clinic, and 
request that he clarify the discrepancy 
between his May 3, 2001 statement, where 
he diagnosed the appellant with 
asbestosis and pleural plaque, secondary 
to asbestos exposure, and the CT scan of 
the appellant's chest, which was taken on 
the same day as the date of his 
statement, May 3, 2001, and was 
interpreted as showing no evidence of 
asbestos exposure or asbestosis.  It is 
also requested that Dr. B. submit copies 
of the reports he referred to in his 
December 2002 statement, which included 
records from the appellant's initial 
visit on August 17, 2000, and CT reports, 
dated July 25, 2000, and May 3, 2001.  

3.  The RO should ensure that its efforts 
to obtain a statement and/or records from 
Dr. B., and any other additional 
pertinent medical evidence it tries to 
obtain, are fully documented in the 
claims folder.  The RO should also search 
for performance reports prepared during 
the veteran's military service that might 
indicate whether the veteran engaged in 
the sort of activities claimed relative 
to asbestos.  If the RO is unsuccessful 
in obtaining an opinion and/or records 
from Dr. B., or any other additional 
medical evidence, it should inform the 
appellant and his representative of this 
and ask them to provide a copy of the 
requested evidence.  

4.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a pulmonary 
examination to determine the nature and 
etiology of any asbestosis.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
specifically note the appellant's MOS 
during service and the activities he 
participated in as a mechanic.  Post-
service activities relative to asbestos 
exposure should also be considered.  The 
examiner should also note the following:  
(1) the private medical records from Dr. 
S.D.C., from December 1994 to October 
1996, which show that on October 31, 
1995, the appellant's chest x-ray was 
interpreted as demonstrating a right side 
pneumonia, with some pleural thickening; 
a November 1995 CT of the appellant's 
chest that was interpreted as showing the 
following:  infiltrate of the right upper 
lobe, and evidence of pleural thickening 
or fluid involving a portion of the 
pleura of the right lung, (2) the private 
medical records from Dr. S., from 
February 1996 to December 2001, which 
reflect that in March 1998, the 
appellant's chest x-ray was interpreted 
as showing marked pleural thickening 
along the right lateral chest wall; in 
July 2000, the appellant's chest CT that 
was interpreted as showing pleural 
thickening both on the right and left, 
but appeared to be generally stable when 
compared to the prior November 1995 
study, (3) a copy of a private medical 
record from Dr. Z., dated in July 2000, 
which reflects that at that time, the 
appellant's chest x-ray showed rather 
marked pleural thickening along the 
lateral chest walls, and Dr. Z. noted 
that one would have to consider the 
possibility of asbestos exposure, (4) the 
private medical records from Dr. S., from 
December 1999 to January 2001, which 
reflect that in August 2000, the 
appellant was diagnosed with pulmonary 
thickening of the lower lung fields, (5) 
the May 3, 2001 statement from Dr. B. 
where he diagnosed the appellant with 
asbestosis, and with pleural plaque, 
secondary to asbestos exposure, and (6) 
the private medical records from Dr. B., 
from October 2000 to May 2001, which 
reflect that on May 3, 2001, the 
appellant underwent a chest CT which was 
interpreted as showing no evidence of 
asbestos exposure or asbestosis.  

All necessary special studies or tests 
are to be accomplished.  The appellant's 
employment history and current complaints 
should be obtained.  After a review of 
the examination findings and the entire 
evidence of record, the examiner should 
provide an opinion as to whether the 
appellant suffers from asbestosis.  If 
the appellant is diagnosed with 
asbestosis, the examiner should provide 
an opinion as to the medical 
probabilities that any currently 
diagnosed asbestosis is traceable to the 
appellant's military service.  If no such 
disability is found, or no link to 
military service is found, such findings 
and conclusions should be affirmatively 
stated and explained.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.  

5.  Thereafter, the RO should thoroughly 
review the claims file and take all other 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA.  The RO should also ensure that 
the VA examination report addresses all 
questions asked.  If it does not, it must 
be returned to the examiner for 
corrective action.

6.  Then, the RO should review and re-
adjudicate the issue on appeal.  If any 
such action does not resolve the claim, 
the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
38 U.S.C.A. § 5103(b) (West 2003).  In 
addition, if the appellant notifies the 
RO that he still wants a Travel Board 
hearing, the RO should schedule the 
appellant for a hearing before a member 
of the Board sitting at the RO.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  No action 
is required of the appellant until he is notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

